internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-105240-00 date date distributing sec_1 sec_2 sec_3 year year year business a business b we respond to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence is summarized below distributing’s predecessors received rulings on prior transactions during year year and year the prior ruling letters the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process summary of facts publicly traded distributing is a holding_company and the common parent of a consolidated_group distributing wholly owns sec_1 and sec_2 and sec_1 wholly owns sec_3 sec_1 conducts business a sec_2 conducts business b and sec_3 owns branches and subsidiaries engaged in business a and business b we have received financial information indicating that business a of sec_1 business b of sec_2 and business a of sec_3 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the operation of business a and business b within the same affiliated_group creates managerial systemic and other problems and produces no significant synergies distributing’s management has therefore decided based on the advice of consultants and on other information that the two businesses should be separated proposed transactions to accomplish this separation distributing proposes the following transactions i certain subsidiaries of sec_3 engaged in business b will be distributed from sec_3 to sec_1 and from sec_1 to distributing ii any intercompany accounts between the two groups of companies that will be members of different public groups following proposed distribution defined below in step viii will be eliminated through dividends capital contributions or payments as appropriate so that there will be no indebtedness between the two groups of companies following the proposed transactions iii distributing will incorporate controlled as a wholly owned domestic subsidiary iv controlled will incorporate a wholly owned domestic subsidiary transitory v transitory will merge with and into sec_1 with sec_1 surviving in the merger distributing will receive additional shares of controlled stock and sec_1 will become a wholly owned subsidiary of controlled the sec_1 stock will be transferred to controlled in this manner to avoid certain corporate law problems associated with a direct contribution of the sec_1 stock to controlled vi sec_1 will distribute the sec_3 stock to controlled distribution vii distributing will contribute cash together with any remaining non- business b assets to controlled and controlled will assume certain non- business b liabilities and contingent obligations of distributing steps iii through v and vii will be referred to collectively hereinafter as the contribution viii distributing will distribute the controlled stock pro_rata to the distributing shareholders distribution in lieu of fractional controlled shares the distribution agent will aggregate and sell the fractional interests and remit the proceeds to the shareholders entitled thereto ix distributing and controlled will change their names to reflect the new business configurations representations distribution the taxpayers have made the following representations concerning proposed distribution a no part of the sec_3 stock distributed by sec_1 will be received by controlled as a creditor employee or in any capacity other than that of a shareholder of sec_1 b the five years of financial information submitted for sec_1 and sec_3 represents the present business operations of sec_1 and sec_3 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted c following distribution sec_1 and sec_3 each will continue the active_conduct of its business independently and with its separate employees d distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons e there is no plan or intention by controlled to sell exchange transfer by gift or otherwise dispose_of any stock in either sec_1 or sec_3 after distribution f there is no plan or intention by sec_1 or sec_3 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution g there is no plan or intention to liquidate sec_1 or sec_3 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business h any indebtedness owed by sec_3 to sec_1 after distribution will not be stock_or_securities i immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d j payments made in any continuing transactions between sec_1 and sec_3 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length k distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sec_1 or sec_3 stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_1 or sec_3 contribution and distribution distributing has made the following representations concerning proposed contribution and distribution l no part of the controlled stock distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing m the five years of financial information submitted for sec_1 and sec_2 represents the present business operations of sec_1 and sec_2 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted n immediately after distribution at least percent of the fair_market_value of the gross assets of each of distributing and controlled will consist of the stock and securities of controlled corporations sec_2 for distributing sec_1 and sec_3 for controlled that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 each such controlled_corporation will continue the active_conduct of its business independently and with its separate employees o distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons p there is no plan or intention by any shareholder who owns five percent or more of the distributing stock and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after distribution q there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business r the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by controlled s the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred t none of the transferred assets will include property that will be subject_to investment_tax_credit_recapture u any indebtedness owed by controlled to distributing after distribution will not be stock_or_securities v immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account distributing may have in the stock of controlled and any excess_loss_account of any corporation that will leave the distributing consolidated_group in the proposed transactions will be taken into account as required by applicable regulations see sec_1_1502-19 w payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length x no two parties to the transactions are investment companies as defined in sec_368 and iv y there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 z distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled aa for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution bb for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution cc distributing and controlled will each pay its own expenses if any incurred in connection with the transactions rulings distribution based solely on the information submitted and the representations set forth above we rule as follows on proposed distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of controlled on distribution sec_355 no gain_or_loss will be recognized by sec_1 on distribution sec_355 the holding_period of the sec_3 stock received by controlled in distribution will include the holding_period of the sec_1 stock on which distribution is made provided the sec_1 stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sec_1 and sec_3 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on proposed contribution and distribution for federal_income_tax purposes the proposed transaction described in steps iii through v and vii will be treated as if distributing had transferred assets including the stock of sec_1 to controlled in exchange for the stock of controlled and the assumption by controlled of related liabilities the contribution the contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled from distributing in the contribution will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on distribution sec_355 no gain_or_loss will be recognized by distributing on distribution sec_361 the basis of the stock of distributing and controlled in the hands of each distributing shareholder after distribution including any fractional share interests to which the shareholder may be entitled will equal the aggregate basis of the distributing stock in the hands of the distributing shareholder immediately before distribution sec_358 and sec_1_358-1 this basis will be allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled stock received by each distributing shareholder in distribution will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 if cash is received by a distributing shareholder in lieu of a fractional share of stock of controlled gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share interest as determined in ruling above and the amount of cash received if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the proposed transactions will not adversely affect the prior ruling letters which will retain full force and effect caveats we express no opinion on the tax effects of the transactions under any other provisions of the code or regulations or the tax effects of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the rulings in particular no opinion was requested and we express no opinion on the tax effects of steps i the distribution of certain sec_3 subsidiaries ii the elimination of intercompany accounts and ix the name changes procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transactions are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
